      Case 3:20-cv-00171 Document 12 Filed on 06/16/20 in TXSD Page 1 of 2
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                             June 16, 2020
                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk

                           GALVESTON DIVISION

CHASE YARBROUGH, et al,                   §
                                          §
        Plaintiffs,                       §
VS.                                       §   CIVIL ACTION NO. 3:20-CV-171
                                          §
ANTONIOS PAGOURTZIS, et al,               §
                                          §
        Defendants.                       §

                                     ORDER

        Before the court is the plaintiffs’ motion to stay motion-to-dismiss

briefing (Dkt. 8) and a response in opposition (Dkt. 9). The court grants the

motion. The plaintiffs have notified the court they intend to file a motion to

remand by June 19, 2020. If that motion is denied, the plaintiffs have informed

the court they intend to amend their complaint.

        The court orders the plaintiffs to file an amended complaint within 14 days

of the ruling on their motion to remand. At that point, the defendants may then

either file an answer to the amended complaint or move to dismiss the amended

complaint.

        The court reserves the right to revisit this ruling—and entertain the

motion to dismiss before deciding whether to remand—should the motion to

remand prove “thorny.” See Sangha v. Navig8 ShipManagement Private Ltd.,

882 F.3d 96, 100 (5th Cir. 2018).

        SIGNED on Galveston Island on the 16th day of June, 2020.


1/2
      Case 3:20-cv-00171 Document 12 Filed on 06/16/20 in TXSD Page 2 of 2




                                     ______________________________
                                          JEFFREY VINCENT BROWN
                                       UNITED STATES DISTRICT JUDGE




2/2
